SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2011 AVIVA PLC (Translation of registrant's name into English) ST HELEN’S, 1 UNDERSHAFT LONDON EC3P 3DQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosures: Dividend Declaration - 8 3/8% Preference dividend AVIVA plc Title of Security 8 3/8% Cumulative Irredeemable Preference shares of £1 Half year period to 31 March 2011 Rate per cent actual/ Amount payable in cash per share 4.1875% per share NET Rate of tax deduction/ credited 1/9th Date and time by which Transfer must be lodged with the Company for transferees to receive this dividend 4 February 2011 Date of dividend payment 31 March 2011 Date: 19 January 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date19January, 2011 AVIVA PLC By: /s/ E G Jones E G Jones Group Company Secretary
